DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the 112(b) rejections of the claims have been fully considered and are persuasive. Applicant’s amendments to the claims resolve the listed 112(b) rejections. The 112(b) rejections of the claims are withdrawn.
Applicant’s arguments with respect to the 103 rejections of claims 5 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Using Fitbit to Monitor Ambulation in Patients After Surgery,” hereinafter Daskivich, in view of US 2017/0143261, hereinafter Wiedenhoefer, and US 2014/0108137, hereinafter Kuri.
Regarding claim 1, Daskivich teaches a method of monitoring ambulation therapy after a medical procedure (title, brief summary) comprising: providing a patient with an ambulatory routine (detailed description: daily ambulation orders entered by the provider team); monitoring the ambulatory routine using a wearable biosensor device operable to track steps of the patient (detailed description: investigators monitor daily steps taken and active minutes, fitbit device is placed on participant’s wrists); recording the steps of the patient in following the ambulatory routine (detailed description: fitbit device records fitbit data; intervention: patients will be fitted with a fitbit after surgery, which will monitor steps and active minutes for the duration of hospitalization).
Daskivich does not teach the ambulatory routine includes a physical route to guide the patient that includes steps to satisfy the ambulatory routine, the physical route including different physical locations of a specific place; and displaying ambulation data on at least a display of the biosensor device or an external display on a periodic basis, the ambulation data including data related to the recorded steps of the patient.
Wiedenhoefer teaches displaying ambulation data on at least a display of a biosensor device or an external display on a periodic basis, the ambulation data including data related to recorded steps of the patient (Figs. 9, 10, 11, 12, paras [0134]-[0138]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Daskivich to include displaying ambulation data on at least a display of a biosensor device or an external display on a periodic basis, the ambulation data including 
Kuri teaches an ambulatory routine (walking tour/hike/route) including a physical route to guide the patient that includes steps to satisfy the ambulatory routine (Fig. 19, [0054]), the physical route including different physical locations of a specific place (stops, [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Daskivich and Wiedenhoefer such that the ambulatory routine includes a physical route to guide the patient that includes steps to satisfy the ambulatory routine, the physical route including different physical locations of a specific place, as taught by Kuri, as Daskivich gives walking routine orders and Kuri supplies a method to achieve those walking routine orders such that a user can have a walking routine that meets the user’s needs (Kuri [0004]).
Regarding claim 2, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, wherein the ambulation data for the patient is displayed in comparison to an average patient undergoing the medical procedure (Wiedenhoefer, [0138], display average patient time to the range of motion goal or the like to motivate the patient).
	Regarding claim 3, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, wherein the ambulation data is displayed in comparison to an ambulation goal of the ambulatory routine (Wiedenhoefer, [0135]).
	Regarding claim 4, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, further comprising analyzing the ambulation data to determine compliance with post procedure metrics (Daskivich, brief summary: study will evaluate whether information on postoperative ambulation from fitbits can improve surgeons’ ability to monitor ambulation and identify patients at risk for prolonged length of stay, 30-day readmissions, and discharge to transitional care after major surgery; detailed description: physicians provide data on estimated daily ambulation using a standard formatted scale, 
	Regarding claim 5, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, wherein the physical route is displayed as a map on the display of the biosensor device or on the external display (Kuri, map, Fig. 19, [0053], [0054]).
	Regarding claim 6, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, wherein the recorded steps are stored in a medical institution server accessible by medical professionals (Wiedenhoefer, paras [0052], [0053], [0144]).
	Regarding claim 7, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, wherein the ambulation data is displayed to the patient on the biosensor device (Wiedenhoefer, para [0133], user interface on patient device).
	Regarding claim 8, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, wherein the ambulation data is displayed on a display device accessible to the patient (Wiedenhoefer, para [0133], user interface on patient device).
	Regarding claim 17, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, wherein the specific place includes a health care/medical institution, a hospital, or a building (Kuri, [0039], merchants include restaurants, bars, clubs, stores, which are buildings).
	Regarding claim 18, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, wherein each of the different physical locations is indicated by a specific marker that is present at a corresponding physical location (Kuri, photos for each stop, [0053], [0054], [0076], [0077], Fig. 20).
	Regarding claim 19, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 18, wherein: the specific marker includes art work (Kuri, photos are art work); and descriptions of specific markers .

Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daskivich in view of Kuri, and NPL Document “In-patient Step Count Predicts Re-hospitalization After Cardiac Surgery,” hereinafter Takahashi.
Regarding claim 9, Daskivich teaches a method of analyzing ambulation data from patients after a medical procedure (title, brief summary) comprising: assigning each patient of a plurality of patients a wearable biosensor device after the plurality of patients undergo a medical procedure (study population: surgical inpatients who have undergone one of the following: robotic cystectomy, open colectomy, abdominal hysterectomy, esophagectomy, lung lobectomy, gastric bypass, or hip replacement; intervention: patients will be fitted with a fitbit after surgery); instructing each patient of the plurality of patients to adhere to a daily ambulatory routine (detailed description: daily ambulation orders entered by the provider team); recording step data from the biosensor device associated with each patient of the plurality of patients (detailed description: fitbit device records fitbit datal intervention: patients will be fitted with a fitbit after surgery, which will monitor steps and active minutes for the duration of hospitalization).
Daskivich does not teach wherein the ambulatory routine includes a physical route to guide the patient that includes steps to satisfy the ambulatory routine, the physical route including different physical locations of a specific place; and analyzing each patient’s ambulation data including the recorded step data to determine optimal steps for the ambulatory routine associated with the medical procedure.
Takahashi teaches analyzing each patients ambulation data including recorded step data to determine optimal steps for an ambulatory routine associated with a medical procedure (abstract, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich such that it includes analyzing each patient’s ambulation data including the recorded step data to determine optimal steps for the ambulatory routine associated with the medical procedure, as taught by Takahashi, in order to be able to predict the risk of re-hospitalization (Takahashi abstract).
Kuri teaches an ambulatory routine (walking tour/hike/route) including a physical route to guide the patient that includes steps to satisfy the ambulatory routine (Fig. 19, [0054]), the physical route including different physical locations of a specific place (stops, [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Daskivich and Takahashi such that the ambulatory routine includes a physical route to guide the patient that includes steps to satisfy the ambulatory routine, the physical route including different physical locations of a specific place, as taught by Kuri, as Daskivich gives walking routine orders and Kuri supplies a method to achieve those walking routine orders such that a user can have a walking routine that meets the user’s needs (Kuri [0004]).
Regarding claim 12, Daskivich, Takahashi, and Kuri teach the method of claim 9, further comprising analyzing the ambulation data for at least one of the plurality of patients to determine compliance with post procedure metrics (Daskivich, brief summary: study will evaluate whether information on postoperative ambulation from fitbits can improve surgeons’ ability to monitor ambulation and identify patients at risk for prolonged length of stay, 30-day readmissions, and discharge to transitional care after major surgery; detailed description: physicians provide data on estimated daily ambulation using a standard formatted scale, surgeons assess daily ambulation in the medical record, 
Regarding claim 13, Daskivich, Takahashi, and Kuri teach the method of claim 9, wherein the physical route is displayed as a map on a display of the biosensor device or on an external display (Kuri, map, Fig. 19, [0053], [0054]).
	
Claims 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daskivich, Takahashi, and Kuri as applied to claim 9 above, and further in view of Wiedenhoefer.
Regarding claim 10, Daskivich, Takahashi, and Kuri teach the method of claim 9, but do not teach wherein the ambulation data for at least one of the plurality of patients is displayed in comparison to an average patient undergoing the medical procedure. 
However, Wiedenhoefer teaches wherein the ambulation data for the patient is displayed in comparison to an average patient undergoing the medical procedure (Wiedenhoefer, para [0138], display average patient time to the range of motion goal or the like to motivate the patient).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich, Takahashi, and Kuri such that the ambulation data for at least one of the plurality of patients is displayed in comparison to an average patient undergoing the medical procedure, as taught by Wiedenhoefer, to motivate the patient (Wiedenhoefer, para [0138]).
Regarding claim 11, Daskivich, Takahashi, and Kuri teach the method of claim 9, but do not teach wherein the ambulation data for each patient is displayed in comparison to an ambulation goal of the ambulatory routine.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich, Takahashi, and Kuri such that the ambulation data for each patient is displayed in comparison to an ambulation goal of the ambulatory routine, as taught by Wiedenhoefer, so that the patient can be aware of the current status towards attaining those goals (Wiedenhoefer, para [0135]).
Regarding claim 14, Daskivich, Takahashi, and Kuri teach the method of claim 9, but do not teach wherein the recorded step data are stored in a medical institution server accessible by medical professionals. 
However, Wiedenhoefer teaches wherein recorded step data are stored in a medical institution server accessible by medical professionals (Wiedenhoefer, paras [0052], [0053], [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich, Takahashi, and Kuri such that the recorded step data are stored in a medical institution server accessible by medical professionals, as taught by Wiedenhoefer, in order to store the data in a location where clinicians can provide credentials to access it (Wiedenhoefer, para [0144]).
Regarding claim 15, Daskivich, Takahashi, and Kuri teach the method of claim 9, but do not teach wherein the ambulation data is displayed to each of the patients on the biosensor device.
However, Wiedenhoefer teaches ambulation data being displayed to the patient on the biosensor device (Wiedenhoefer, para [0133], user interface on patient device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich, Takahashi, and Kuri such that the ambulation data is displayed to each of the patients on the biosensor device, as taught by 
Regarding claim 16, Daskivich, Takahashi, and Kuri teach the method of claim 9, but do not teach wherein the ambulation data is displayed on a display device accessible to each of the patients.
However, Wiedenhoefer teaches ambulation data being displayed on a display device accessible to the patient (Wiedenhoefer, para [0133], user interface on patient device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich, Takahashi, and Kuri such that the ambulation data is displayed on a display device accessible to each of the patients, as taught by Wiedenhoefer, in order to be useful for showing patient exercise history and progress (Wiedenhoefer, para [0135]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daskivich, Wiedenhoefer, and Kuri as applied to claim 1 above, and further in view of Takahashi.
Regarding claim 20, Daskivich, Wiedenhoefer, and Kuri teach the method of claim 1, but do not teach wherein the ambulatory routine is tailored to the patient based on an ambulation goal for a particular day and a type of the medical procedure the patient underwent.
However, Takahashi teaches a method wherein an ambulatory routine is tailed to a patient based on an ambulation goal for a particular day (abstract, number of steps recorded by triaxial accelerometer and analyzed in results section, optimal steps was 1308 with hazard ration of 7.58 if patient took fewer steps, analysis revealed that the strongest predictor of cardiac re-hospitalization was a low step count prior to discharge, optimal steps is mean number of steps during last three days) and a type of the medical procedure the patient underwent (methods: all subjects underwent cardiac surgery, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich such that the ambulatory routine is tailored to the patient based on an ambulation goal for a particular day and a type of medical procedure the patient underwent, as taught by Takahashi, in order to be able to predict the risk of re-hospitalization (Takahashi abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791